177 U.S. 169 (1900)
CHRYSTAL SPRINGS LAND AND WATER COMPANY
v.
LOS ANGELES.
No. 41.
Supreme Court of United States.
Submitted March 15, 1900.
Decided April 9, 1900.
APPEAL FROM THE CIRCUIT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
Mr. John Garber for appellants.
Mr. Walter F. Haas for appellee. Mr. S.O. Houghton was on his brief.
THE CHIEF JUSTICE: Bill to quiet title to certain waters, water rights and works connected therewith. Bill dismissed for want of jurisdiction, and question of jurisdiction certified. Reported below, 82 Fed. Rep. 114; 76 Fed. Rep. 148.
Decree affirmed on authority of (1) Phillips v. Mound City Association, 124 U.S. 605; California Powder Works v. Davis, 151 U.S. 389, 395; New Orleans v. De Armas, 9 Peters, 224; Borgmeyer v. Idler, 159 U.S. 408; Muse v. Arlington Hotel Company, 168 U.S. 430. (2) Robinson v. Anderson, 121 U.S. 522; Florida Central Railroad v. Bell, 176 U.S. 321; Gold Washing Company v. Keyes, 96 U.S. 199; Tennessee v. Union and Planters' Bank, 152 U.S. 454; New Orleans v. Benjamin, 153 U.S. 411, 424.